Title: From James Madison to Alexander I, 25 February 1811 (Abstract)
From: Madison, James
To: Alexander I


25 February 1811, Washington. “John Quincy Adams who has for some time resided near your Majesty in quality of Minister Plenipotentiary of the United States, having been selected to fill a distinguished and important office at Home, we have desired him to take leave of your Majesty, and to embrace that occasion to assure you of our continued friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the two nations, and which will be further manifested by his Successor.”
